Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 15, 2007 VITAL SIGNS, INC. (Exact Name of Registrant as Specified in its Charter) New Jersey 0-18793 11-2279807 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 20 Campus Road, Totowa, New Jersey (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code (973) 790-1330 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Events. On August 15, 2007, the Registrant issued a press release. A copy of the press release is attached to this Report. Item 9.01Financial Statements and Exhibits. (d) Exhibits 99.1 Press release, dated August 15, 2007 -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VITAL SIGNS, INC. By: /s/ Jay Sturm Name: Jay Sturm Title: Vice President / General Counsel Dated: August 16, 2007 -3- EXHIBIT INDEX Exhibit 99.1 Press release, dated August 15, 2007 -4-
